            Case 3:16-cr-00543-WQH Document 77 Filed 01/04/21 PageID.166 Page 1 of 2
                                                                                                                                          .-----·--- ........   ______
AO 245D (CASD Rev. 1/19) Judgment in a Criminal Case for Revocations                                                                              F'll_EQ
                                     UNITED STATES DISTRICT COURT                                                                                 JAN O4 2021
                                  ····-·-···---··--·- ···••a.•-·---···   --- --·-------- ------          -- --   -- _,_.,_____   """ ·-
                                                 SOUTHERN DISTRICT OF CALIFORNIA
              UNITED STATES OF AMERJCA                                                       JUDGMENT IN A CRIMINAL • · •                                       1"/
                                                                                             (For Revocat10n of Probat10n or Supervised Release)
                                V.                                                           (For Offenses Connnitted On or After November I, 1987)
               ANDREW ALEXIS LEYVA (I)
                                                                                                  Case Number:            3:16-CR-00543-WQH

                                                                                             Roseline Dergregorian Feral
                                                                                             Defendant's Attorney
REGISTRATION NO.                52210-298
 •-
THE DEFENDANT:
 IZI admitted guilt to violation of allegation(s) No.                        1-7

 D    was found guilty in violation ofallegation(s) No.                   _ _ _ _ _ _ _ _ _ _ _ _ after denial of guilty.

Accordingly, the court has acljudicated that the defendant is guilty of the following allegation(s):

Allegation Number                 Nature of Violation

              1-4                 nv3, Unlav,1hl use of a control!ed substance or Failure to Test; VCCA (Violent Crime Control
                                  Act)
               5                  nv21, Failure to participate in drug aftercare program
               6                  nv24, Failure to complete non-punitive RRC (Residential Reentry Center) placement
               7                  nv7, Failure to report as directed


     Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
        IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant's economic circumstances.

                                                                                            January 4 2021
                                                                                            Date of Imposition of Sentence
               Case 3:16-cr-00543-WQH Document 77 Filed 01/04/21 PageID.167 Page 2 of 2
.-
     AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

     DEFENDANT:                ANDREW ALEXIS LEYVA(!)                                                   Judgment - Page 2 of2
     CASE NUMBER:              3:16-CR-00543-WQH
                                             ----'----------

                                                      IMPRISONMENT
      The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
      Eight (8) months




     •      Sentence imposed pursuant to Title 8 USC Section 1326(b).
     •      The court makes the following recommendations to the Bureau of Prisons:




     •      The defendant is remanded to the custody of the United States Marshal.

     •     The defendant shall surrender to the United States Marshal for this district:
           •     at _ _ _ _ _ _ _ _ A.M.                          on _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
           •     as notified by the United States Marshal.

           The defendant shall surrender for service of sentence at the institution designated by the Bureau of
     •     Prisons:
           •     on or before
           •     as notified by the United States Marshal.
           •     as notified by the Probation or Pretrial Services Office.

                                                           RETURN
     I have executed this judgment as follows:

           Defendant delivered on   _ _ _ _ _ _ _ _ _ _ _ _ _ to _ _ _ _ _ _ _ _ _ _ _ _ _ __

     at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.



                                                                     UNITED STATES MARSHAL



                                        By                     DEPUTY UNITED STATES MARSHAL




                                                                                                    3:16-CR-00543-WQH
